Reason for Allowance
The applicant amended claims 1, 9 and 17 in the amendment received on 2/23/2022.

Claims 1-4, 6-12 and 14-20 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Mcintire et al., U.S. No. 2014/0223475) does not teach nor suggest in detail “a server configured to share multimedia information via a social networking chat platform, a first mobile terminal associated with a first user of the social networking chat platform, and a second mobile terminal associated with a second user of the social networking chat platform; receiving a first request for multimedia content from the first mobile terminal; in response to the first request, transmitting the requested multimedia content to the first mobile terminal; when the requested multimedia content is being played at the first mobile terminal: while detecting pressing of a button displayed on the first mobile terminal: receiving, from the first mobile terminal, audio data generated by the first user of the social networking chat platform and wherein the first mobile terminal automatically pauses the requested multimedia content that is being played; detecting a release of the button on the first mobile terminal; associating the audio data generated by the first user, and processed and encoded by the first mobile terminal with a predetermined position in the multimedia content; and generating a tag corresponding to the audio data generated by the first user and the predetermined position; receiving a second request for the multimedia content from the second mobile terminal; in response to the second request, transmitting the requested multimedia content and the tag to the second mobile terminal; when the requested multimedia content is being played at the second mobile terminal: receiving a third request for the audio data that was generated by the first user of the social networking chat platform from the second mobile terminal, wherein the third request is generated in response to a detection of a second user's selection of the tag at the second mobile terminal; and in response to the third request, transmitting the audio data generated by the first user to the second mobile terminal” in combination with all the elements of each independent claim as argued by Applicant (see pages 8-11 of applicant’s argument dated 2/23/2022).   So as indicated by the above statements, Applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The above features in conjunction with all other limitations of the dependent and independent claims 1-4, 6-12 and 14-20 are hereby allowed.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
	Claims 1-4, 6-12 and 14-20 are allowed (renumbered 1-18).

Cancelled claims
	Claims 5 and 13 are cancelled without prejudice or disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
5/20/2022

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447